—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered April 16, 1992, convicting defendant, after a jury trial, of sodomy in the first degree and sexual abuse in the first degree, and sentencing him to concurrent terms of 8 to 24 years and 2 Vs to 7 years, respectively, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the sodomy conviction to 5 to 15 years, and otherwise affirmed.
Viewing the evidence in a light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt was proven beyond a reasonable doubt by legally sufficient evidence, and the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of prosecution witnesses were properly placed before the jury, and, after considering the relative force of the conflicting testimony *711and the competing inferences that may be drawn therefrom, we find no reason on the record before us to disturb its determination. We find the sentence on the sodomy conviction excessive to the extent indicated. Concur—Murphy, P. J., Wallach, Kupferman and Asch, JJ.